In an action, inter alia, to recover on a promissory note, the defendant Seth Lowenstein appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated January 8, 1998, as denied that branch of his motion which was, in effect, to vacate so much of an order of the same court (Samenga, J.), dated October 17, 1996, as granted the defendant Devora Lowen*521stein, a/k/a Deborah Francis Jordan, a/k/a Devora Gavriela Lowenstein, judgment against him on her cross claim upon his default in appearing at an inquest.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the branch of the motion which was to vacate so much of the order dated October 17, 1996, as granted judgment to the defendant Devora Lowenstein, a/k/a Deborah Francis Jordan, a/k/a Devora Gavriela Lowenstein, on her cross claim upon the appellant’s default in appearing at an inquest is granted, and that portion of the order dated October 17, 1996, is vacated.
Because the appellant, inter alia, demonstrated both a reasonable excuse for his default and a meritorious defense, so much of the order entered against him as concerns the cross claim of the defendant Devora Lowenstein, a/k/a Deborah Francis Jordan, a/k/a Devora Gavriela Lowenstein, is vacated (see, Roussodimou v Zafiriadis, 238 AD2d 568; Putney v Pearlman, 203 AD2d 333). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.